DETAILED ACTION
Status of Application
1.	The claims 1-5 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims  1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 contains the limitation that the flaky lubricant particles are subjected to stretching. However, the further claims and instant Specification indicate that said lubricant particles are carbon or boron nitride particles. These types of ceramic and inorganic materials have physical properties such that they are extremely resistant to physical deformation. Such deformation is what the term “stretching” is understood to mean according to those of ordinary skill in the art, and thus one of ordinary skill would not understand how the carbon or boron nitride particles are stretched during the process step of transferring said particles to the fiber surfaces. Merely moving inorganic/ceramic particles to a fiber surface would not be expected to physical deform (stretch) particles of these materials, and thus it is unclear what is actually occurring with the lubricant particles during the formation of the interface layer.
	The instant disclosure further indicates that interface layer formation occurs because the lubricant particles are spread in the gaps between SiC fibers (see paragraph 0057 of the instant Specification). It is unclear if this spreading is what is meant by the stretching limitation of the instant claims; however, spreading the particles apart from one another in order to position them in gaps would be a more reasonable connotation of what may be taking place during the formation of a lubricant particle interface layer.
	Because of the aforementioned ambiguities in the method steps of the instant claim 1, said claim is indefinite and rejected under USC 112. Dependent claims 2-5 contain the indefinite limitations of claim 1 and are thus rejected under USC 112. 
Conclusion
7.	No claim is allowed.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW22 June 2021